Citation Nr: 1609362	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  13-23 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as due to a cervical spine disability.

2.  Entitlement to service connection for a left shoulder disability, to include as due to a cervical spine disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and K.S.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to March 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a
June 2010 rating decision from the Department of Veterans Affairs VA Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned at an August 2015 videoconference hearing.  At his hearing, the Veteran was afforded 90 days to submit additional evidence in support of his claims.  The Veteran waived RO review of any additional evidence in August 2015.

[The issues of entitlement to service connection for an acquired psychiatric disability, right arm and left arm disabilities, arthritis of the lumbar spine, and a cervical spine disability are the subject of a separate decision that will be issued simultaneously with this one by Acting Veterans Law Judge L.M. Barnard.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran has indicated that his claimed right and left shoulder disabilities may be due to a cervical spine disability.  The Veteran should be sent an updated VCAA notice regarding secondary service connection for these claims.

The Veteran has not been afforded a VA examination in order to determine whether there is a relationship between his claimed right and left shoulder disabilities and service, or between those claimed disabilities and a cervical spine disability.  As the evidence of record indicates that there may be such a relationship, an examination is in order.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  However, the Board observes that the claim for service connection for a cervical spine disability is pending adjudication by the Board and is the subject of a separate decision that will be issued simultaneously with this remand.  Thus, until the claim for a cervical spine disability has been decided, the claims for right and left shoulder disabilities as secondary to a cervical spine disability must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  

Finally, the Veteran has also claimed entitlement to a TDIU.  As the issues of service connection for a right and left shoulder disabilities remain under development it would be premature to decide the issue of TDIU until that development is completed.  Therefore, the issue is remanded pending the outcome of these claims.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Accordingly, the case is REMANDED for the following action:
1.  Provide the Veteran VCAA notice regarding secondary service connection for the issues of entitlement to service connection for a right and shoulder disability as due to a cervical spine disability.

2.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.  The most recent VA treatment note of record is dated December 2, 2013.

3.  After the above development has been completed, and after the claim for a cervical spine disability is decided by the Board, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's claimed right shoulder and left shoulder disabilities.  The entire electronic claims files must be reviewed by the examiner. 

The examiner is asked to specifically address the following questions:

a.  Is it at least as likely as not (50 percent or greater probability) that any currently identified right shoulder and/or left shoulder disability is related to the Veteran's active service?  In particular, consider the Veteran's contention that he injured his shoulders during service when his vehicle struck a land mine in December 1969 and he was thrown from the vehicle.  See the January 1970 clinical record.

b.  Is it at least as likely as not (50 percent or greater probability) that any currently identified right shoulder disability and/or left shoulder disability was caused by a cervical spine disability?
c.  Is it at least as likely as not (50 percent or greater probability) that any currently identified right and/or left shoulder disability was aggravated (increased in severity beyond the natural progress of the condition) by a cervical spine disability?  

If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's right and left shoulder disability prior to aggravation by a cervical spine disability.

4.  Then, readjudicate the appeal, to include the claim for entitlement to TDIU.  If any of the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).

_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

